DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  Examiner suggests “outer portions the tether unit” be changed to --outer portions of the tether unit-- (line 3).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1-7, it is unclear how many variable vent units and tether units are being claimed.  If Applicant wishes to claim “one or more variable vent units” and “one or more tether units”, then Examiner suggests referencing these components using the same terminology throughout the claims.  For example, “the variable vent unit” (claim 1, line 10) could be changed to --the one or more variable vent units--, “the variable vent units” (claim 2, line 3) could be changed to --the one or more variable vent units--, and so forth.  Clarification and rephrasing are required.
Claim 1 recites the limitation "the other" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing “the other portion” to read --another portion--, or something similar.
In regards to claim 6, it is unclear if “one portion” (line 2) is the same feature as previously claimed in claim 1.  Examiner suggests referencing subsequent recitations of the same feature using the term “the” or “said”.  Clarification and rephrasing are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnieder et al. (US 7,568,729).  Schnieder et al. discloses an airbag device comprising:
(claim 1) an airbag cushion unit (including airbag cushion #100, 100’) inflatable with working gas introduced thereto (figures 1-2C, 6A-9);
one or more variable vent units (including cinch tubes #150, 150’, 150’’, 150a, 150b) protruding outward from the airbag cushion unit (#100, 100’) and including a hollow portion (portion communicating with aperture #106; column 3, line 65-column 4, line 12) communicating with an inner portion (interior #102) of the airbag cushion unit (figures 1-9, 15, 16);
one or more tether units (including cinch cords #170, 170’, 170’’, 170a, 170b, 270) having one portion shaped to surround the variable vent unit (#150, 150’, 150’’, 150a, 150b; figures 3A-5, 15, 16) and the other portion fixed (via attachment area #114 or loop #115) to an outer portion of the airbag cushion unit (#100, 100’; fixed to exterior surface in alternative embodiments discussed in column 3, lines 3-21), and configured to tighten and close the variable vent unit in response to the airbag cushion unit being inflated (figures 1-3B, 6A-9);
(claim 2) wherein the airbag cushion unit (#100, 100’) includes:
a pair of cushion sides (side panels) connected to the variable vent units (#150, 150’, 150’’, 150a, 150b) and facing each other (figure 1);
a cushion body (central panel connecting side panels) connecting the cushion sides (figure 1);
(claim 3) wherein the variable vent units (#150, 150’, 150’’, 150a, 150b) are located on both sides of the airbag cushion unit (#100, 100’; figures 1, 6A-9) and provide ducts protruding outward from the airbag cushion unit (figures 3A-8, 15, 16);
(claim 4) wherein the variable vent units (#150, 150’, 150’’, 150a, 150b) are made of cloth or a flexible material (column 4, lines 10-12);
(claim 5) wherein each of the variable vent units (#150, 150’, 150’’, 150a, 150b) includes:
a vent body (substantially tubular body) connected to the airbag cushion unit (#100, 100’) and having defined therein a passage (portion communicating with aperture #106; column 3, line 65-column 4, line 12) through which the working gas moves (figures 3A, 4, 5, 15, 16);
an internal space portion (sleeve #152, 152’, 152’’) provided inside the vent body (substantially tubular body) and having defined therein a space in which the tether unit (#170, 170’, 170’’, 170a, 170b, 270) is disposed (figures 3A, 4, 5, 15, 16);
(claim 6) wherein the tether unit (#170, 170’, 170’’, 170a, 170b, 270) has one portion fixed to the vent body (substantially tubular body of cinch tubes #150, 150’, 150’’, 150a, 150b) by moving along the internal space portion (#152, 152’, 152’’; figures 3A, 4, 5, 15, 16) and the other portion fixed (via attachment area #114 or loop #115) to a front lower portion of the airbag cushion unit (#100, 100’; figures 1-2C, 6A-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnieder et al. (US 7,568,729) in view of Ford et al. (US 7,658,407).  Schnieder et al. does not disclose guides fixed to outer portions of an airbag cushion unit.  Ford et al. teaches an airbag device comprising guides (flexible elongated panels #126) fixed to outer portions of an airbag cushion unit (#100) while covering outer portions of a tether unit (#124) to guide movements of the tether unit (figures 3-4d; column 2, lines 29-51; column 3, lines 7-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag device of Schnieder et al. to include guides fixed to outer portions of the airbag cushion unit, as taught by Ford et al., so as to provide a flexible tubular channel for the tether and guide the tether along a surface of the side panel of the airbag (Ford et al.: column 2, lines 42-47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses airbags with variable vents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614